DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 7, 15 – 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 4,210,429 to Golstein (hereinafter referred to as Golstein).
	In regard to claims 1 and 20, as shown in figures 1 and 2, Golstein discloses an air filtration device having a housing (10) with an air intake (20). A blower motor (42) is mounted within the housing (10). In operation, the blower motor (42) generates an air flow from the air intake (20) through an air duct (46) extending vertically from the housing. An air outlet (26) is located at a distal end of the air duct. The air outlet (26) includes at least one aperture. When the blower motor is in operation, the air outlet (26) discharges the air flow in a horizontal plane over an occupied zone from a region of the air duct having a vertical height. Golstein does not specifically disclose the vertical height of the air outlet (26). Golstein also does not specifically disclose the region of the air duct for the air outlet to be disposed at least thirty six inches above the air intake. Golstein recites in column 3, lines 24 – 25, the housing can be 9.5 inches square and 50 inches tall. Golstein further recites in column 5 line 68 – column 6 line 2, the air is discharged at essentially eye-level. While the figures are not necessarily to scale, the height of air outlet (26) is clearly smaller than the width of the housing. Additionally, the height of the air outlet predictably effects the velocity of the air exiting the outlet. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose or optimize the height of the air outlet to be less than or equal to 12 inches given this fits with the overall size of the air filtration device and provides a desire flow speed from the outlet. There is no evidence the exact spacing between the air intake and air outlet is critical. As discussed in column 1, lines 50 – 61, the discharged air filters down to gather particulates and be recirculated. Predictably, the higher the outlet, the larger the area of purified air would be. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose or optimize distance between the air outlet and the air intake to be at least 36 inches in order to provide a desired area of purified air. The prefilter (82) forms an air filter mounted within the housing between the air intake and the air outlet. 
	In regard to claim 2, similarly, Golstein does not disclose a top of the air filtration device to be between 78 to 96 inches from a bottom of the air filtration device. The height of the device will affect the height of the air outlet as it is located near the top of the device. As discussed above, the higher then air outlet is provided, the larger the area of purified air is, and the larger the area that is recirculated is. Predictably, it would be beneficial to set the air outlet at or above an eye-level of taller people so that purified air can be provided to all or at least most of the persons near the air filtration device. Thus, it would further have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose or optimize the height of the air filtration device to be between 78 and 96 inches given this provides purified air at a sufficient height to reach all or most of the persons in a space near the air filtration device. 
	In regard to claim 3, Golstein shows the air outlet (26) to be near the top of the air filtration device, but does not distinctly disclose it to be within 12 inches of the top of the device. There is no evidence the space in the air duct above the air outlet performs a desired function. It would further have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose or optimize the air outlet to be positioned within 12 inches from the top of the device in order to eliminate wasted space above the air outlet. 
	In regard to claim 4, Golstein does not specifically disclose the spacing between the top of the air intake (20) and the bottom of the air filtration device. This spacing is affected by the height of the air intake and how far from the bottom of the device the air intake begins. It would further have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose or optimize the size and position of the air intake such that its top is 42 inches from a bottom of the device given this provides for a large enough intake to provide for sufficient recirculation. 
	In regard to claim 5, Golstein does not specifically disclose the volumetric flow rate of the blower. There is no evidence the volumetric flow rate of the blower is critical. Predictably, the large the flow rate of the blower, the faster the recirculation of the air will occur. It would further have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose or optimize the blower to have an air flow of at least 350 CFM given this provides for the desired recirculation time. 	
	In regard to claims 6, 15, and 16, similarly, Golstein does not disclose the velocity of the air that is discharged from the outlet. There is no evidence the velocity of the discharged air is critical. Predictably, a higher velocity will allow the filtered air to extend further from the air filtration device. It would further have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose or optimize the velocity of the discharged air to be at least 1,000 FPM in order to provide filtered air to a desired size space. 
	In regard to claims 7 and 17, the air outlet (26) is a constriction from the air duct and can be considered to form a nozzle, as broadly recited in the claim. 
	In regard to claim 19, as discussed above, in the modification of Golstein, the region for the air duct for the outlet is disposed at least 36 inches above the air intake. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Golstein as applied to claim 1 above, and further in view of CN 205279344 (hereinafter referred to as CN ‘344).
	Golstein is discussed above in section 4. Golstein does not disclose an infrared sensor and a blower motor controller that can control the blower based on a signal form the infrared sensor. As discussed in the abstract, CN ‘344 discloses an air conditioner having an infrared detecting unit, or senor. The infrared detecting unit detects when a person is present, which can be used to control the unit such that it doesn’t run when a person is not present to provide power savings. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Golstein to include an infrared sensor and a blower motor controller that can control the blower based on a signal form the infrared sensor as suggested by CN ‘344 in order to only operate the blower when a person is present to provide power savings. As broadly recited in the claim, a “recommended number of people present” can be zero people. The infrared sensor in the combination is capable of sending a signal to the blower motor controller to determine whether a number of people is more than a recommended number of people present based on the signal. In response to a person being present, the blower motor is turned on. The blower motor in the on state can be considered to be a “room purge mode” as broadly recited in the claim. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 19 of U.S. Patent No. 11,007,464. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 19 of the ‘464 patent disclose all of the features in claims 1 – 20 of the present application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar filtration devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773